DETAILED CORRESPONDENCE
This is a final office action is in response to communications filed on January 6th, 2022. Claims 1-2 and 11-12 are amended. Claim(s) 1-20 have been examined in this application. Examiner also had conducted an applicant-initiated interview on February 14th, 2022, please refer to interview summary.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Step 1: Claims 1-10 is/are drawn to method (i.e., a process) and claims 11-20 is/are drawn to system (i.e., a manufacture). As such, claims 1-20 is/are drawn to one of the statutory categories of invention (Step 1: YES).
Step 2A - Prong One: In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception. 
Representative Claim 1: A method of identifying content slot locations on publisher resources, comprising: 
identifying, by a data processing apparatus having one or more processors, a first interaction statistics measurement for a first publisher resource on which one of a plurality of 
identifying, by the data processing apparatus, a second interaction statistics measurement for a second publisher resource different from the first publisher resource, the second interaction statistics measurement indicating a location and a corresponding magnitude for each interaction on the second publisher resource; 
determining, by the data processing apparatus, that the second interaction statistics measurement for the second publisher resource is within a threshold difference of the first interaction statistics measurement for the first publisher resource; 
selecting, by the data processing apparatus responsive to determining that the second interaction statistics is within the threshold different of the first interaction statistics measurement, a candidate content item slot location from the plurality of candidate content item slot locations on the first publisher resource using the second interaction statistics measurement for the second publisher resource; 
and causing, by the data processing apparatus, a content item slot to be inserted into the first publisher resource at the candidate content item slot location selected using the second interaction statistics measurement.
(Examiner notes: The above claim terms underlined fall under Step 2A - Prong Two analysis section detailed below)
	Under their broadest reasonable interpretation, the steps of identifying a first interaction statistics measurement for a first publisher resource on which one of a plurality of candidate content item slot locations is to be selected, the first interaction statistics measurement indicating 
determining that the second interaction statistics measurement for the second publisher resource is within a threshold difference of the first interaction statistics measurement for the first publisher resource, selecting responsive to determining that the second interaction statistics is within the threshold different of the first interaction statistics measurement, a candidate content item slot location from the plurality of candidate content item slot locations on the first publisher resource using the second interaction statistics measurement for the second publisher resource, and causing a content item slot to be inserted into the first publisher resource at the candidate content item slot location selected using the second interaction statistics measurement (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions) or using pen and paper to solve mathematical calculation (i.e. statistical interaction measurement and compare the interaction statistics), but for the recitation of generic computer components, then it also falls within the “Mental Processes” and “Mathematical Concepts” grouping of abstract ideas. And also the steps of identifying interaction statistics, selecting and inserting a candidate content into publisher resource, recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

	Independent claim(s) 11 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
	As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
	Step 2A - Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to 
The requirement to execute the claimed steps/functions using, a sensors, server, devices, and biometric sensors (Independent Claim(s) 1 and 11 and dependent claims 2-10 and 12-20) is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.
Similarly, the limitations of data processing apparatus having one or more processors, etc. (Independent Claim(s) 1 and 11 and dependent claims 2-10 and 12-20) are recited at a high level of generality and amount to no more than mere instructions to apply the exception using generic computer components. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
Further, the additional limitations beyond the abstract idea identified above, serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computerized environments (e.g., identifying, determining, selecting, inserting, etc. steps performed by data processing apparatus having one or more processors). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
MPEP 2106.05(g)).
Dependent claim 2-10 and 12-20 fails to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
	The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).
Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
As discussed above in “Step 2A – Prong 2”, the identified additional elements in Independent Claim(s) 1 and 11 and dependent claims 2-10 and 12-20 are equivalent to adding the words “apply it” on a generic computer, and/or generally link the use of the judicial exception to a particular technological environment or field of use. Therefore, the claims as a whole do not amount to significantly more than the judicial exception itself. 
	The recited additional element(s) identified above in independent claim(s) 1 and 11 and dependent claims 2-10 and 12-20, additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea) i.e. identifying interaction statistics measurement indicating location and corresponding magnitude and determining interaction statistics measurement to select candidate content by data processing apparatus is similar to “Receiving or transmitting data over a network, e.g., using the Internet to gather data”, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information), “Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price”, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) (See MPEP 2106.05(d) (II)).

	Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer or/and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity) and/or simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
	The dependent claims 2-10 and 12-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective independent claims is/are further 
	The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	Therefore, claims 1-20 are not eligible subject matter under 35 USC 101.

Response to Arguments
With regards to §101 rejections:
Applicant's arguments, see pages 8-10, filed January 6th, 2022 with respect to the rejection(s) of claims 1-20 under 35 U.S.C 101 have been fully considered but are unpersuasive. 
Applicant states, “amended claim 1 recites a method of selecting a candidate content item slot location (from among a plurality of such candidate locations) and causing a content item slot to be inserted into a publisher resource at the selected location … that amended claim 1 recites an abstract idea, Applicant nonetheless contends that amended claim 1 is similar to the patent eligible example claim 1 in Example 37 of the Subject Matter Eligibility Examples provided in conjunction with the 2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG Examples")” Remarks 8-10.
Applicant's arguments have been fully considered but they are not persuasive. Examiner respectfully disagrees. The independent claims 1 and 11 recites an abstract idea of identifying a first interaction statistics measurement for a first publisher resource on which one of a plurality of candidate content item slot locations is to be selected, the first interaction statistics measurement indicating a location and a corresponding magnitude for each interaction on the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas. 
resulting in an improved user interface for electronic devices. On contrary the applicant’s stated claims is selecting a candidate content item slot location (from among a plurality of such candidate locations) and causing a content item slot to be inserted into a publisher resource at the selected location that is performed on generic computing elements i.e. data processing apparatus having one or more processors. Thus, the Example 37 is distinguishable and not applicable to the current claims.
Additionally the above claimed steps are mere data gathering step performed based on identifying interaction statistics measurement and determining threshold difference between first and second interaction statistics measurement for first and second publisher and select a candidate content item to insert into publishers’ resource i.e. “Receiving or transmitting data over a network”, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Presenting offers to OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. (See MPEP 2106.05 (d) (g)).
Furthermore, automation of a mental process has been repeatedly held insufficient to add significantly more to an abstract idea, see also Synopsis, Inc. v. Mentor Graphics Corp. (Fed. Cir. #2015-1599 decided October 17, 2016) See MPEP 2106.04(a) (I) (Also See MPEP 2106.05(d) (II)).
Thus the claims do not pass the 101 Subject Matter Eligibility Test, and are therefore held to be not eligible subject matter under 35 U.S.C. 101. The 35 U.S.C. 101 rejection of the claims is maintained. 

With regards to §112 rejections:
Applicant's arguments, see pages 10-11, filed January 6th, 2022 with respect to the rejection(s) of claims 1-20 under 35 U.S.C 112 have been fully considered and persuasive. 
Please refer to applicant’s remarks 8-10 and interview summary conducted on February 14th, 2022.
Examiner’s comments: During the interview Examiner had indicated the claims could potentially overcome the 101 rejection with the inclusion of dependent claims 5 and 9 into the independent claims, however applicant’s representative further claim amendment only included the content of claim 5 and were not able to establish patentability to overcome the 101 rejection. 




Examiner notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. 8689108 (“Duffield”) and U.S. Pat. 9552437 (“Mortensen”).
The Examiner notes that after an exhaustive prior art search, the claimed subject matter of claims 1-20 appears to be potentially allowable in view of prior art. Specifically, the Examiner was unable to find the specifically identifying, by a data processing apparatus having one or more processors, a first interaction statistics measurement for a first publisher resource on which one of a plurality of candidate content item slot locations is to be selected, the first interaction statistics measurement indicating a location and a corresponding magnitude for each interaction on the first publisher resource; identifying, by the data processing apparatus, a second interaction statistics measurement for a second publisher resource different from the first publisher resource, the second interaction statistics measurement indicating a location and a corresponding magnitude for each interaction on the second publisher resource; determining, by the data processing apparatus, that the second interaction statistics measurement for the second publisher resource is within a threshold difference of the first interaction statistics measurement for the first publisher resource; selecting, by the data processing apparatus responsive to determining that the second interaction statistics is within the threshold different of the first interaction statistics measurement, a candidate content item slot location from the plurality of candidate content item slot locations on the first publisher resource using the second interaction statistics measurement for the second publisher resource; and causing, by the data processing apparatus, a content item slot to be inserted into the first publisher resource at the candidate content item slot location selected using the second interaction statistics measurement. However, the claim(s) 1-20 
	Duffield discloses area of computer-based platforms, user interaction data may be collected, analyzed, and/or presented with the goal of improving particular aspects of user interactions. For example, in a web-based context, user interaction data may include various metrics including the time a user visits a web page, the length of time the user spends on the web page, the number of times a user visits the web page over some length of time, the source from which the user came to the web page, the destination of the user after leaving the web page, and/or various interactions of the user with the web page, among others. Such user data may be aggregated across many users. The user interaction data may then be analyzed and presented to, for example, an operator. In general, the term analytics may describe the process of user interaction data collection, analysis, and presentation so as to provide insights, but fail to disclose, identifying, by a data processing apparatus having one or more processors, a first interaction statistics measurement for a first publisher resource on which one of a plurality of candidate content item slot locations is to be selected, the first interaction statistics measurement indicating a location and a corresponding magnitude for each interaction on the first publisher resource; identifying, by the data processing apparatus, a second interaction statistics measurement for a second publisher resource different from the first publisher resource, the second interaction statistics measurement indicating a location and a corresponding magnitude for each interaction on the second publisher resource; determining, by the data processing apparatus, that the second interaction statistics measurement for the second publisher resource is within a threshold difference of the first interaction statistics measurement for the first publisher resource; selecting, by the data processing apparatus responsive to determining that the second 
	Mortensen discloses method and system for generating position recommendations for content links on a web page is disclosed. The method and system collect user activity data associated with a set of content links positioned in one or more content position boxes of the multiple content position boxes of a web page during an activity window. An engagement measurement associated with a particular content link of the set of content links during the activity window is determined. A performance delta for a particular content link based on the calculated engagement measurement associated with the particular content link is determined. Multiple predicted user engagement measurements associated with moving the particular content link to a plurality of updated positions is determined. The method and system generate content position recommendations associated with the particular content link based on a comparison of the multiple predicted user engagement measurements, at Abstract, but fails to disclose, identifying, by a data processing apparatus having one or more processors, a first interaction statistics measurement for a first publisher resource on which one of a plurality of candidate content item slot locations is to be selected, the first interaction statistics measurement indicating a location and a corresponding magnitude for each interaction on the first publisher resource; identifying, by the data processing apparatus, a second interaction statistics measurement for a second publisher resource different from the first publisher resource, the second interaction 
	Moreover, after yet another exhaustive search of both patent and non-patent literature, the Examiner was unable to find any references which either anticipated or made obvious the claimed invention.
Neither NPL-reference remedies the deficiencies of the previously applied Duffield and Mortensen references, and thereby fails to anticipate and/or make obvious the claimed invention.


Conclusion

  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861. The examiner can normally be reached Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GAUTAM UBALE/Primary Examiner, Art Unit 3682